DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1 and 3-10 are pending.

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,387,462 (Häcker).
Regarding claim 1, Häcker discloses a shaft-hub connection (see Figures 1a-1c) comprises:
a shaft (1), which is provided with an external toothing arrangement (B & C) in a connecting region; and

the external toothing arrangement has a first tip diameter (B) on the side facing the axial end of the shaft and a second, larger tip diameter (C) on the side of the connecting region facing away from the axial end so that together with the internal toothing arrangement of the hub a clearance fit is created in the region of the first tip diameter (see column 3, lines 30-50) and an interference fit is created in the region of the second tip diameter (see column 8, lines 58-61).
Häcker does not expressly disclose the difference between the first and second tip diameters is less than 50 µm.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. different tip diameters) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Häcker such that the difference between the first and the second tip diameters is less than 50 µm, as such a modification involves only routine skill in the art. One of ordinary skill in the art would be motivated to modify the tip diameters depending upon the fit needed for a given application.
Regarding claim 3, Häcker teaches the shaft-hub connection as claimed in claim 2, but does not expressly teach the difference between the first and the second tip diameters is in the order of 10 µm.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. different tip diameters) involves only routine skill in the art. In re Boesch, 
Regarding claim 4, Häcker teaches the external and the internal toothing arrangements are designed as involute toothing arrangements (see claim 9).
Regarding claim 8, Häcker discloses a method for producing a shaft-hub connection, comprising the acts of:
providing a shaft (1) with at least one bearing surface and with an external toothing arrangement on an axial end;
hardening the shaft (see column 7, lines 45-47);
turning, the bearing surface and a section of the external toothing arrangement facing the axial end of the shaft, in one chucking operation so that the external toothing arrangement has a section with a first tip diameter (B) and a section with a second tip diameter (C); and
joining the shaft and a hub (4) with an internal toothing arrangement (formed upon connection with the external toothing arrangement) complementary to the external toothing arrangement (see Figure 1c), wherein
the first section of the external toothing arrangement is joined to the hub in a force-free manner and subsequently pressing the second section of the external toothing arrangement into the hub (see column 3, lines 30-50, and column 8, lines 58-61).
Häcker does not expressly disclose the difference between the first and second tip diameters is less than 50 µm.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. different tip diameters) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Häcker such that the difference between the first and the second tip diameters is less than 50 µm, as such a modification involves only routine skill in the art. One of ordinary skill in the art would be motivated to modify the tip diameters depending upon the fit needed for a given application.
Regarding claim 9, Häcker teaches the second section of the external toothing arrangement is also turned in the same chucking operation (see column 7, lines 45-47).

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,870,489 (Langer) in view of Häcker.
Regarding claim 1, Langer discloses a shaft-hub connection (1; see Figures 1 and 2) comprises:
a shaft (3), which is provided with an external toothing arrangement (11) in a connecting region; and
a hub (2), which is provided with an internal toothing arrangement (8) in a connecting region.
Langer does not expressly disclose the external toothing arrangement has a first tip diameter on the side facing the axial end of the shaft and a second, larger tip diameter on the side of the connecting region facing away from the axial end so that together with the internal toothing arrangement of the hub a clearance fit is created in the region of the first tip diameter and an interference fit is created in the region of the second tip diameter. Langer also does not expressly disclose the difference between the first and second tip diameters is less than 50 µm.
Häcker teaches a shaft-hub connection (see Figures 1a-1c) comprises:
a shaft (1), which is provided with an external toothing arrangement (B & C) in a connecting region; and
a hub (4), which is provided with an internal toothing arrangement (formed upon connection with the external toothing arrangement; see Figure 1c) in a connecting region (3), wherein
the external toothing arrangement has a first tip diameter (B) on the side facing the axial end of the shaft and a second, larger tip diameter (C) on the side of the connecting region facing away from the axial end so that together with the internal toothing arrangement of the hub a clearance fit is created in the region of the first tip diameter (see column 3, lines 30-50) and an interference fit is created in the region of the second tip diameter (see column 8, lines 58-61).
Häcker teaches this structure provides a means of centering (via B) the shaft-hub connection before a press-fit connection is made (via C; see column 3, lines 36-38). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft-hub connection of Langer with the diameter structure of Häcker, in order to provide a means of centering the shaft-hub connection before a press-fit connection is made.
The combination of Langer and Häcker does not expressly disclose the difference between the first and second tip diameters is less than 50 µm.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. different tip diameters) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Langer and Häcker such that the difference between the first and the second tip diameters is less than 50 µm, as such a modification involves only routine skill in the art. One of ordinary skill in the art would be motivated to modify the tip diameters depending upon the fit needed for a given application.
Regarding claim 3, the combination of Langer and Häcker teaches the shaft-hub connection as claimed in claim 2, but does not expressly disclose the difference between the first and the second tip diameters (Kl, K2) is in the order of 10 µm.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. different tip diameters) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Langer and Häcker such that the difference between the first and the second tip diameters is in the order of 10 µm.
Regarding claim 4, Häcker teaches the external and the internal toothing arrangements are designed as involute toothing arrangements (see claim 9).
Regarding claim 5, Langer teaches a nut (12), which interacts with a thread (20) on the hub (2), is arranged on the shaft (3; see Figure 2).
Regarding claim 8, Langer discloses a method for producing a shaft-hub connection (1; see Figures 1 and 2), comprising the acts of:
providing a shaft (3) with at least one bearing surface and with an external toothing arrangement (11) on an axial end; and
joining the shaft and a hub (2) with an internal toothing arrangement (8) complementary to the external toothing arrangement, wherein
Langer does not expressly disclose hardening the shaft; turning, the bearing surface and a section of the external toothing arrangement facing the axial end of the shaft, in one chucking operation so that the external toothing arrangement has a section with a first tip diameter and a section with a second tip diameter; the first section of the external toothing arrangement is joined to the hub in a force-free manner and subsequently pressing the second section of the external toothing arrangement into the hub. Langer also does not expressly disclose the difference between the first and second tip diameters is less than 50 µm.
Häcker teaches a method for producing a shaft-hub connection, comprising the acts of:
providing a shaft (1) with at least one bearing surface and with an external toothing arrangement on an axial end;
hardening the shaft (see column 7, lines 45-47);
turning, the bearing surface and a section of the external toothing arrangement facing the axial end of the shaft, in one chucking operation so that the external toothing arrangement has a section with a first tip diameter (B) and a section with a second tip diameter (C); and
joining the shaft and a hub (4) with an internal toothing arrangement (formed upon connection with the external toothing arrangement) complementary to the external toothing arrangement (see Figure 1c), wherein
the first section of the external toothing arrangement is joined to the hub in a force-free manner and subsequently pressing the second section of the external toothing arrangement into the hub (see column 3, lines 30-50, and column 8, lines 58-61).
Häcker teaches this method provides a means of centering (via B) the shaft-hub connection before a press-fit connection is made (via C; see column 3, lines 36-38). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Langer with that of Häcker, in order to provide a means of centering the shaft-hub connection before a press-fit connection is made.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. different tip diameters) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Langer and Häcker such that the difference between the first and the second tip diameters is less than 50 µm, as such a modification involves only routine skill in the art. One of ordinary skill in the art would be motivated to modify the tip diameters depending upon the fit needed for a given application.
Regarding claim 9, Häcker teaches the second section of the external toothing arrangement is also turned in the same chucking operation (see column 7, lines 45-47).
Regarding claim 10, Langer teaches the force required for the axial pressing is applied by a nut (12), fixed axially on the shaft (3), being screwed onto the hub (2; see Figure 2).

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The combination of Langer and Häcker teaches the shaft-hub connection as claimed in claim 5, but fails to teach the axial length of the engagement between nut  and hub corresponds approximately to the length of the connecting section which has the second tip diameter (K2). The prior art fails to fairly show or suggest a modification to the combination of Langer and Häcker such that the axial length of the engagement between nut and hub corresponds approximately to the length of the connecting section which has the second tip diameter.

Response to Arguments
Applicant’s arguments/amendments with respect to the previous 112 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments with respect to the prior art rejections utilizing Häcker and Langer, filed February 1, 2021, have been fully considered but they are not persuasive.
In the reply, on page 6, Applicant asserts neither Häcker nor Langer disclose the tip diameters as a result effective variable. The Examiner respectfully disagrees and notes that not only do both references discuss diameters throughout their disclosures, the fact that the tip diameters are a result effective variable is inherent. A change in tip diameter undoubtedly changes the fit between the shaft and hub.
Applicant further asserts, on page 6, that the features exhibit unexpected results in that tilting of the hub on the shaft is prevented. This is not found persuasive as Applicant specifically states the tip diameters can be modified depending upon the respective requirements (see paragraph [0007], lines 7-9).
Lastly, Applicant states, on page 6, that a similar claim has been allowed in the European Patent Office (EPO). Applicant is reminded that the EPO and USPTO operate under different laws and rules, and that decisions at the EPO hold no bearing over those at the USPTO.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
February 3, 2021